                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                               Criminal No. 13-129(1) (DWF/HB)
                                                                 Civil No. 18-1874 (DWF)
                     Respondent-Plaintiff,

v.                                                                    MEMORANDUM
                                                                 OPINION AND ORDER
Frantz Pierre,

                     Petitioner-Defendant.


                                    INTRODUCTION

       This matter is before the Court on Petitioner-Defendant Frantz Pierre’s pro se

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (Doc.

No. 387.) The United States of America (“the Government”) opposes Petitioner-

Defendant’s motion. (Doc. No. 397.) Petitioner-Defendant’s current pro se motion,

pursuant to 28 U.S.C. § 2255 asserts that his conviction should be vacated on two

grounds. First, he asserts that this Court violated Rule 11 of the Federal Rules of

Criminal Procedure when it requested the prosecutor to conduct portions of the colloquy

during the change of plea hearing. Second, he claims that his lawyer was ineffective for

failing to allow him to enter into a conditional guilty plea allowing him to appeal this

Court’s denial of his motion to dismiss on double jeopardy grounds as well as the denial

of his motion to suppress bank records.
                               PROCEDURAL HISTORY

       Petitioner-Defendant was convicted of carrying out two separate conspiracies to

submit fraudulent tax returns in order to obtain millions of dollars in fraudulent tax

refunds. He was charged and convicted following a jury trial in the Southern District of

Florida. Pursuant to that conviction, Petitioner-Defendant was sentenced to 208 months

in prison which preceded the sentence in the case before this Court. His conviction and

sentence in the Southern District of Florida was affirmed on appeal. United States v.

Pierre, 825 F.3d 1183 (11th Cir. 2016).

       Petitioner-Defendant was also charged with carrying out a very similar, but

separate, tax fraud scheme in the District of Minnesota. Following the indictment in

Minnesota, the record will show that Petitioner-Defendant brought a number of pretrial

motions, including a motion to suppress financial records based on an alleged violation of

the Right to Financial Privacy Act (“RFPA”) (Doc. No. 94) and several other motions to

dismiss on the grounds that the indictment violated the double jeopardy clause of the

Constitution. (Doc. No. 65.) As observed by the Government, this Court denied those

motions. (Doc. Nos. 120, 137, 147, 150, 164, 198.)

       After this Court had denied those motions to dismiss on double jeopardy grounds,

Petitioner-Defendant then filed an interlocutory appeal. The Eighth Circuit, at that time,

found that the indictment did not violate the Double Jeopardy Clause and affirmed this

Court’s denial of Petitioner-Defendant’s motion to dismiss. United States v. Pierre

(“Pierre I”), 795 F.3d 847 (8th Cir. 2015).

                                              2
       Subsequent to the denial of Petitioner-Defendant’s interlocutory appeal by the

Eighth Circuit, and approximately one week before trial was scheduled to begin,

Petitioner-Defendant pled guilty to both counts of the indictment, but without a written

plea agreement. (Doc. Nos. 268, 290.) After entering his guilty plea,

Petitioner-Defendant then filed a pro se motion to dismiss on double jeopardy grounds.

(Doc. No. 313.) This Court denied that motion. (Doc. No. 330.) This Court later

sentenced Petitioner-Defendant to 210 months in prison. Significantly, all but 36 months

of that sentence was directed by this Court to run concurrent to the 208-month sentence

imposed in the Southern District of Florida. (Doc. No. 343.)

       Petitioner-Defendant then appealed his conviction and sentence. The issues he

raised included the Court’s denial of his motion to dismiss on double jeopardy grounds

and the denial of his motion to suppress financial records. The Eighth Circuit affirmed

his conviction and sentence. United States v. Pierre (“Pierre II”), 870 F.3d 845 (8th Cir.

2017). The Eighth Circuit held that Petitioner-Defendant waived his right to appeal based

on double jeopardy or any suppression issues when he pled guilty. However, the Court

went on to explain that even if he had not waived that issue, his double jeopardy failed

because his prosecution in Minnesota did not place him in jeopardy twice for the same

offense.

       As noted above, Petitioner-Defendant then filed the pro se motion which is now

before this Court pursuant to 28 U.S.C. § 2255. Petitioner-Defendant is asserting two

primary grounds. First, he asserts that this Court violated Rule 11 of the Federal Rules of

                                             3
Criminal Procedure when it requested the Assistant United States Attorney to conduct

portions of the colloquy during the change of plea hearing. Petitioner-Defendant asserts

that his attorney was ineffective for failing to allow him to enter into a conditional guilty

plea which would allow him to appeal this Court’s denial of his motion to dismiss on

double jeopardy grounds as well as the denial of his motion to suppress bank records.

                                       DISCUSSION

I.     Ineffective Assistant of Counsel

       The United States Constitution guarantees that the accused “shall enjoy the

right . . . to have the Assistance of Counsel” in criminal prosecutions. U.S. Const.

amend. VI. To prevail on a claim for ineffective assistance of counsel under § 2255,

however, a defendant must overcome a “heavy burden.” United States v. Apfel, 97 F.3d

1074, 1076 (8th Cir. 1996). To overcome that burden, a defendant must first “show that

counsel’s performance was deficient.” Strickland v. Washington, 466 U.S. 668, 687

(1984). The deficiency must be “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. Second, the defendant

must establish that the deficient performance actually prejudiced the defense. Id.

       To establish that there was a deficient performance, the defendant must show that

the errors were not the result of “reasonable professional judgment.” Id. at 690. There is

a strong presumption “that counsel . . . . rendered adequate assistance.” Id. A defendant

must prove, then, with “a probability sufficient to undermine confidence in the outcome,”



                                              4
that “but for the counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.

       A.     Failure of the Court to comply with Rule 11 of the Federal Rules of
              Criminal Procedure

       Petitioner-Defendant first asserts that this Court erred by requesting that the

Assistant United States Attorney inquire of Petitioner-Defendant regarding the factual

basis for the plea during the plea hearing. In so asserting, Petitioner-Defendant asserts

that his attorney was ineffective for failing to ensure that this Court personally conducted

the entire Rule 11 inquiry.

       However, as the Government’s counsel has observed, the Eighth Circuit has held

that courts may allow the prosecutor to conduct a portion of the Rule 11 colloquy so long

as the Court ensures that the defendant understood the charge to which he is pleading

guilty. That also includes ensuring that it was a truly knowing and voluntary plea.

United States v. Kriz, 586 F.2d 1178 (8th Cir. 1978); United States v. Lambros, 544 F.2d

962 (8th Cir. 1976).

       As the record in this case shows, the prosecutor conducted a portion of the Rule 11

colloquy, as did the Court. The Government accurately observes, in its submission to the

Court, that this Court explained to Petitioner-Defendant that the Government would be

asking some of the questions to ensure that he understood his rights.

       Importantly, from the Court’s point of view, at the conclusion of the Government’s

questioning, the Court asked Petitioner-Defendant what it asks every defendant, and that


                                              5
is, if he had any questions for his attorney, the prosecutor, or the Court. Then, the Court

formally asked Petitioner-Defendant how he wanted to plead to Counts 1 and 2, guilty or

not guilty, and Petitioner-Defendant responded, “Guilty.”

       B.     Conditional guilty plea or failure to inform Petitioner-Defendant of his
              right to do so

       Petitioner-Defendant also asserts that his attorney was ineffective for failing to

inform him of the possibility of entering what is commonly called a conditional guilty

plea and then for failing to move the Court to allow him to enter a conditional guilty plea.

Included in this assertion by Petitioner-Defendant is his complaint regarding his inability

to appeal not only the Court’s denial of his motion to dismiss on double jeopardy

grounds, but the denial of his motion to suppress the bank records.

       Admittedly, pursuant to Rule 11(a)(2) of the Federal Rules of Criminal Procedure,

a defendant may enter a conditional plea of guilty that does reserve his or her right to

appeal a specific pretrial motion, but only “with the consent of the court and the

government.” The Government correctly observes that such conditional please are indeed

rare. As to Petitioner-Defendant’s assertions relating to the double jeopardy issue, that

issue has already been litigated and rejected in his interlocutory appeal. Respectfully

stated, there is no merit to Petitioner-Defendant’s allegations of ineffective assistance of

counsel. His outcome would have been no different even had the Court allowed and had

there been a conditional plea of guilty. As the procedural history of this case clearly

establishes, Petitioner-Defendant has already, not once, but twice appealed the denial of


                                              6
his motion to dismiss on double jeopardy grounds, and both times the Eighth Circuit

affirmed this Court’s denial of that motion and held the indictment did not violate the

Double Jeopardy Clause. Pierre I, 795 F.3d at 852; Pierre II, 870 F.3d at 848-49.

       Moreover, while the Eighth Circuit concluded that Petitioner-Defendant had

waived his right to appeal the denial of his motions to suppress bank records, the outcome

would not have been different had he been able to appeal on those grounds. The reason

for that is that he argued in the district court that those records should be suppressed

because they were obtained in violation of the Right to Financial Privacy Act.

Specifically, he argued that the RFPA was violated in three ways:

       First, the members of the Grand Jury did not decide to issue the subpoenas.
       Second, the records were not ever delivered to them, but rather to the IRS
       agent. And third, the delay of notice was never approved by a Magistrate.

Doc. No. 123 at 6.

       As observed by the Government, Magistrate Judge Franklin L. Noel clearly

explained in his Report and Recommendation that Petitioner-Defendant’s suppression

motion failed on multiple grounds. First, he did not have standing to challenge the

seizure of the bank records on Fourth Amendment grounds because bank customers do

not have a legitimate expectation of privacy in bank records held by third parties. (Doc.

No. 147 at 3-4 (citing United States v. Miller, 425 U.S. 435 (1976)).) Also, Magistrate

Judge Noel correctly held that suppression is not an available remedy for violations of the

RFPA. (Doc. No. 147 at 4 (citing United States v. Kington, 801 F.2d 733,737 (5th Cir.

1986)).) Moreover, even if there was such a remedy for a violation of the RFPA,

                                              7
Magistrate Judge Noel concluded that the Government did not violate the RFPA. This

Court stands by its earlier ruling that it was correct in adopting the Report and

Recommendation of the Magistrate Judge and, in so doing, denying

Petitioner-Defendant’s motion to suppress the bank records. (Doc. No. 164.)

       The record before the Court belies the notion there was deficient performance by

counsel for Petitioner-Defendant. Significantly, there was no prejudice to Petitioner-

Defendant and the result of the proceedings would not have been different because of

anything that his counsel did or did not do. Petitioner-Defendant’s counsel was not

ineffective in any way on these issues.

       Given Petitioner-Defendant’s allegations in the case before the Court, the Court

finds some irony in the fact that it imposed a sentence of 210 months in prison with all

but 36 months running concurrent to the sentence imposed in the Southern District of

Florida, as noted above.

III.   Evidentiary Hearing

       Based on the record before the Court, there is no reason for the Court to further

explore any credibility issues with respect to Petitioner-Defendant’s claims. A § 2255

motion can be dismissed without a hearing when: (1) defendant’s allegations, if accepted

as true, would not entitle him to relief; or (2) the allegations cannot be accepted as true

because they are contradicted by the record, are inherently incredible, or are conclusions,

rather than statements of fact. Delgado v. United States, 162 F.3d 981, 983 (8th Cir.



                                              8
1998). Applying that standard to the Petitioner-Defendant’s allegations and the record

before the Court, the Court concludes that no evidentiary hearing is required in this case.

IV.    Certificate of Appealability

       An appeal cannot be taken from a final order denying a motion under § 2255

without a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(B)(2006); Fed. R.

App. P. 22(b)(1). A court cannot grant a COA unless the applicant has made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3).

       The Court has considered whether the issuance of a COA is appropriate. See

Tiedeman v. Benson, 122 F.3d 518 (8th Cir. 1997). In that context, the Court concludes

that no issue raised is “debatable among reasonable jurists.” Flieger v. Delo, 16 F.3d 878,

882-83 (8th Cir. 1994) (citing Lozado v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)).

The Petitioner-Defendant has not, therefore, made the “substantial showing of the denial

of a constitutional right” necessary for the issuance of a COA. 28 U.S.C. § 2253(c)(2).

                                      CONCLUSION

       The record before this Court entirely forecloses any notion or finding by this Court

that Petitioner-Defendant received ineffective assistance of counsel under Strickland. In

fact, not only was there not any actual prejudice to Petitioner-Defendant, in the Court’s

view, but, based upon the record before this Court, the Court cannot envision any

evidence that it could have received or other procedures it could have followed that would

have affected the outcome in this case.



                                             9
       Based upon the presentations and submissions of the parties, the Court having

carefully reviewed the record in this matter, the Court being otherwise duly advised in the

premises, the Court hereby enters the following:

                                         ORDER

       1.     Petitioner-Defendant Frantz Pierre’s pro se se Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence (Doc. No. [387]) is respectfully

DENIED.

       2.     No evidentiary hearing is required in this matter.

       3.     No certificate of appealability will be issued to Petitioner-Defendant.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 12, 2018            s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                            10
